UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7211




In Re:    DARRYL EUGENE LEWIS,

                                                         Petitioner.



                 On Petition for Writ of Mandamus
                            (CR-00-310)


Submitted:   September 27, 2005           Decided:   October 4, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Darryl Eugene Lewis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Darryl Eugene Lewis petitions for writ of mandamus.   He

seeks an order directing the district court to follow certain

statutes and sentencing guidelines and to order his immediate

release from confinement.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.     See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).     Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.       See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Lewis is not available by way of

mandamus.   Accordingly, although we grant Lewis’s motion for leave

to proceed in forma pauperis, we deny the petition for writ of

mandamus.     We deny Lewis’s motion to expedite the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     PETITION DENIED




                                - 2 -